                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE


MAY MILLER and                                                                                 PLAINTIFFS
TIMOTHY MILLER

vs.                                                          CIVIL ACTION NO. 3:14-CV-443-CRS

COTY, INC. and
COTY US, LLC                                                                                DEFENDANTS


                                      MEMORANDUM OPINION

         This matter is before the Court on motion in limine of the Defendants Coty, Inc. and Coty,

US, LLC (collectively, “Coty”) to exclude evidence concerning prior consumer complaints. (DN

55). Plaintiffs May Miller and Timothy Miller (collectively, “Plaintiffs”) have filed an omnibus

motion in limine (DN 56).1 For the reasons set forth below, Coty’s motion will be granted in part

and denied in part. The Court likewise will deny Plaintiffs’ sixteenth motion in limine to exclude

evidence of the number of products sold by Coty. Plaintiffs’ remaining motions in limine will be

addressed separately.

      I. Evidence Concerning Consumer Complaints

         Coty seeks to exclude evidence concerning “consumer complaints generated by Coty with

regard to the Sally Hansen Extra Strength All-Over Body Wax Kit and the Sally Hansen Lavender

Wax.” (DN 55, at 1).          Coty argues that evidence of these consumer complaints is irrelevant

because Plaintiffs “have failed their burden of establishing that those complaints are substantially

similar to the underlying facts in this case.” (Id. at 5).




1
 Defendants’ Motion in Limine (DN 55) and Plaintiffs’ Motions in Limine (DN 56) were previously
administratively remanded. (DN 70). A trial date having been set, these motions are now ripe for review.
       Plaintiffs concede “any complaint that does not reference an injury or any phrase or word

that can be defined as referencing ones [sic] bikini, vaginal, pubic or genital area is irrelevant and

inadmissible.” (DN 61, at 1).      However, Plaintiffs assert that certain prior complaints are

admissible “demonstrate Defendants were on notice of consumers using their product in their

bikini, vaginal, pubic or genital area.” (DN 61, at 4).

       The Sixth Circuit provides the applicable standard:

       As a threshold matter, prior accidents must be ‘substantially similar’ to the one at
       issue before they will be admitted into evidence. Koloda v. General Motors Parts
       Div., General Motors Corp., 716 F.2d 373, 376 (6th Cir. 1983). Substantial
       similarity means that the accidents must have occurred under similar circumstances
       or share the same cause. See Brooks v. Chrysler Corp., 786 F.2d 1191, 1195 (D.C.
       Cir.), cert denied, 479 U.S. 853, 107 S.Ct. 185, 93 L.Ed.2d 119 (1986) (“[e]vidence
       of prior instances is admissible on the issues of the existence of a design defect and
       a defendant’s knowledge of that defect only if a plaintiff shows that the incidents
       ‘occurred under circumstances substantially similar to those at issue in the case at
       bar’”) (quoting McKinnon v. Skil Corp., 638 F.2d 270, 277 (1st Cir. 1981)) … The
       Plaintiff has the burden of proving the substantial similarity between prior accidents
       and his own. Lewy v. Remington Arms Co., 836 F.2d 1104, 1109 (8th Cir. 1988).

Rye v. Black & Decker Mfg. Co., 889 F.2d 100, 102 (6th Cir. 1989).

       In this case, May Miller sustained an injury while using a “Sally Hansen Extra Strength

All-Over Body Wax Kit” (“Product”). (DN 68, at 1). Specifically, the injury occurred while

Timothy Miller was waxing May’s pubic area. (Id. at 2).

       In Plaintiffs’ response, Plaintiffs concede “any complaint that does not reference an injury

or any phrase or word that can be defined as referencing ones [sic] bikini, vaginal, pubic or genital

area is irrelevant and inadmissible.” (DN 61, at 1) (emphasis added). Plaintiffs seem to suggest

that “any complaint referencing torn, ripped, or lacerated skin, as well as bleeding, scabs or

stitches” is “substantially similar” to the incident at issue because plaintiff “suffered a severe

laceration from the use of Defendants [sic] product…” (Id. at 3) (emphasis added). Plaintiffs claim

there are 268 complaints which are associated with “ripped, torn or lacerated skin, as well as

                                                  2
bleeding, scabs and stiches.” (Id. at 3). Of these 268 complaints, 120 complaints are associated

with the removal of the product “from the consumers’ bikini, central and vaginal areas, including

the vulva, labia and labia minora.” (Id. at 3-4). To the extent Plaintiffs deem admissible and

relevant prior complaints referencing torn, ripped, or lacerated skin without regard to body part,

we disagree. An injury sustained while waxing a different body part – a leg or eyebrow for instance

– would not have “occurred under similar circumstances” as the incident here.           Consumer

complaints involving an injury with no reference to the consumer’s bikini, vaginal, pubic, or

genital area will be excluded because they are not substantially similar and would likely result in

confusion of the jury as to how that evidence should be used.

       Similarly, consumer complaints with regard to the Sally Hansen Lavender Wax are not

“substantially similar” to the incident in this case because those complaints involve a different

product which has its own labeling and warnings. Consumer complaints regarding the Sally

Hansen Lavender Wax Kit will be excluded because they are not substantially similar and would

likely result in confusion of the jury as to how that evidence should be used.

       Without more context, however, the Court cannot rule on the remaining prior complaints.

Accordingly, Plaintiff may proffer prior complaints from (1) the Sally Hansen Extra Strength All-

Over Box Wax Kit, which (2) involved an injury (3) associated with the removal of the product

from the consumer’s bikini, vaginal, pubic, or genital area.

   II. Evidence of the Number of Products Sold by Coty

       Plaintiffs ask the Court to exclude any reference “to the number of products sold by the

Defendants.” (DN 56, at 6). In support of this motion, Plaintiffs rely upon Rules 401, 402, and

403 of the Federal Rules of Evidence.




                                                 3
       In response, Coty responds that such evidence “is relevant and probative because of the

minute number of alleged similar complaints, when compared to the total number of products sold,

can arguably be shown to be misuse or failure to follow instructions or warnings rather than

evidence of a defective or inherently dangerous product.” (DN 58, at 3).

       To rebut evidence of similar consumer complaints, defendants should be allowed to put on

evidence of the total number of products sold during the same time as the similar consumer

complaints. See Croskey v. BMW of N. Am., Inc., 532 F.3d 511, 518 (6th Cir. 2008) (citing

McCormick On Evidence § 200 (where a plaintiff has presented evidence of prior accidents to the

jury, “it would seem perverse to tell a jury that one or two persons beside the plaintiff tripped on

defendant’s stairwell while withholding from them the further information that another thousand

persons descended the same stairs without incident.”); 2 Wigmore, Evidence § 444 (Chadbourn

rev. 1979) (leaving the decision whether this type of evidence is admissible to the trial judge)).

Although Plaintiffs’ point that “every consumer likely did not purchase the subject product

exclusively for bikini waxing” (DN 66, at 2) is well taken, Plaintiffs may emphasize this weakness

through cross-examination. Accordingly, Plaintiffs’ motion to exclude evidence of total number

of products sold by Coty will be denied. Defendants will be permitted to put on evidence of the

total number of Sally Hansen Extra Strength All-Over Box Wax Kits sold during the same time as

the similar consumer complaints.

                                         CONCLUSION

       For the foregoing reasons, the Court will order the following:

       1. Defendants’ motion in limine to exclude consumer complaints (DN 55) will be

           GRANTED in part and DENIED in part;




                                                 4
2. The Court will GRANT Defendants’ motion to the extent it seeks to exclude consumer

   complaints:

       a. involving an injury with no reference to the consumer’s bikini, vaginal, pubic,

           or genital area; and

       b. regarding the Sally Hansen Lavender Wax Kit

3. The Court will DENY Defendants’ motion with regard to the remaining consumer

   complaints. If Plaintiffs wish to introduce evidence of consumer complaints at trial,

   Plaintiffs SHALL proffer at least thirty (30) days prior to trial prior complaints from

   (1) the Sally Hansen Extra Strength All-Over Box Wax Kit, which (2) involved an

   injury (3) associated with the removal of the product from the consumer’s bikini,

   vaginal, pubic, or genital area. Defendants will have seven (7) days to respond,

   following which the Court will evaluate whether the prior incidents are substantially

   similar enough to warrant admission at trial.

4. Plaintiffs’ sixteenth motion in limine to exclude evidence of the number of total

   products sold by Defendants will be DENIED. To rebut evidence of similar consumer

   complaints, Defendants are permitted to put on evidence of the total number of Sally

   Hansen Extra Strength All-Over Box Wax Kits sold during the same time as the similar

   consumer complaints.

An order will be entered in accordance with this opinion.




                    December 12, 2018

                                              Char
                                                 lesR.Si
                                                       mpsonI
                                                            II,Seni
                                                                  orJudge
                                                 Unit
                                                    edStat
                                                         esDi
                                                            str
                                                              ictCour
                                                                    t


                                        5
